DETAILED ACTION
In Applicant’s Response filed 9/16/21, Applicant has amended claims 1 and 8; amended the specification; and submitted a replacement drawing sheet of figure 5. Claim 11 has been cancelled. Currently, claims 1-10 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/21 has been entered.
 
Drawings
The drawings are objected to as follows:
Figure 5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (fig 5 filed 9/16/21 is missing the “prior art” label which was previously included in the drawings filed 11/25/20).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to 
Figure 5 (filed 9/16/21) includes an arrow that is missing a reference numeral (i.e. arrow points to the lower leg/shin). Appropriate revision is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kalt (US 4917112) with extrinsic evidence to 3M™ Tegaderm™ Transparent Film Dressings Product Profile and SMTL Dressings Datacard for Tegaderm™.
With respect to claim 1, Kalt discloses a barrier (transparent bandage 10; interpreted as being a “barrier” because the bandage 10 functions as a barrier preventing entry of contaminants to a wound because it covers a wound and includes a membrane which blocks contaminants – col 4 lines 13 and 50-54) configured to be attached to skin at an elbow or knee or other movable joint on a person (bandage includes an adhesive frame 14 formed into a configuration for application to areas such as the elbows and knees and includes adhesive which secures the frame to a patient’s skin – col 4 lines 18-19, 33-40, and 59-63) and, when attached, to protect a vulnerable feature at the joint (bandage 10 is configured to cover a wound and includes an adhesive frame 14 formed into a configuration for application to areas such as the elbows and knees – col 4 lines 11-14 and 33-40; a wound is interpreted as being a vulnerable feature on the body), against contact by water or another environmental material (the bandage includes a membrane which blocks contaminants and moisture from entering inside the bandage – col 2 lines 62-66 and col 4 lines 13 and 50-54) as the joint is moved back and forth repeatedly and as a surface contour of the skin changes when the elbow or knee or other movable joint is moved back and forth repeatedly (the adhesive in combination with the frame provides a water tight seal – col 4 line 63 – col 5 line 1; device is interpreted as remaining adhered when the joint moves back/forth repeatedly because the device is specifically configured for application to areas such as the elbows and knees – col 4 lines 38-40 which repeatedly bend during use and, additionally, the Tegaderm™ material preferred for use in 
a water impenetrable membrane (frame 14 composed of stretchable foam material that is “substantially water-resistant” to provide a barrier to contamination by bacteria or liquids – col 4 lines 18-32) having two sides (shown in fig 2 – upper surface and lower surface that is adjacent to adhesive 15) and a perimeter (the perimeter is defined by the outer peripheral edges shown in figs 1-2; border area 13 defined about the perimeter of frame 14 around membrane 18 as shown in fig 3), 
at least one paper release strip (liner 16 – fig 2; col 5 lines 18-28);
a continuous strip of adhesive (adhesive material 15 covers border 13 to provide a complete adhesive frame – col 5 lines 36-39) configured to be adhered to skin of a person (the adhesive is a pressure sensitive adhesive used to secure the bandage to a user’s skin – col 4 lines 59-63, col 5 lines 7-11) surrounding the vulnerable feature (frame 14 includes an opening 12 such that a window is created at the center of bandage 10 – col 4 lines 14-17; wherein the opening is enclosed on a bottom side by a membrane 18 that is adhered to frame 14 such that during use the wound area is covered by the non-adhesive membrane 18 and will not contact adhesive 15 – col 4 lines 46-49 and col 5 lines 39-41) to form a water-tight seal with the skin 
the water-tight seal surrounding an adhesive-free central area of the membrane (the border 13 coated with adhesive 15 provides a complete adhesive frame around the opening 12 that includes non-adhesive membrane 18 – col 5 lines 36-39), 
the adhesive-free central area of the membrane configured to (a) have an original shape (inherent structural characteristic); (b) extend over the vulnerable feature (wound area is covered by the non-adhesive membrane 18 at the opening 12 in frame 14 and will not contact adhesive 15 – col 5 lines 39-41); and (c) be unadhered to the skin and the vulnerable feature (the membrane 18 which is located at opening 12 at the center of the frame 14 as shown in figs 1-3 is non-adhesive and therefore will not adhere to a user’s skin – col 4 lines 50-54; col 5 lines 36-41);
a material of the membrane configured to, after the continuous strip of adhesive has been adhered in an unfolded state to the skin of the person along the perimeter of the membrane, and the joint is moved back and forth repeatedly (adhesive must be adhered to a user’s skin for application/use of the device and the device is interpreted as being configured to be adhered in an unfolded state because the frame insures that the bandage will not fold upon itself during application – col 4 lines 27-29; device is interpreted as remaining adhered when the joint moves back/forth repeatedly because the device is specifically configured for 
the adhesive-free central area of the membrane configured to remain unadhered to the skin and the vulnerable feature when the elbow or knee or other movable joint is moved back 
Kalt does not, however, explicitly disclose the material of the adhesive-free central area of the membrane being resilient, after the continuous strip of adhesive has been adhered, in an unfolded state, to the skin of the person along the perimeter of the membrane, to repeatedly return to the original shape from the second stretched configuration independently of a change in the surface contour of the skin when the joint elbow or knee or other movable joint is moved back and forth repeatedly.
Kalt does, however, teach that membrane 18 is a non-adhesive flexible plastic and that the preferred material for membrane 18 is Tegaderm™ (col 4 lines 50-58). Tegaderm™ dressings are configured to conform to body contours and stretch easily to prevent stress on the skin when a patient moves (3M™ Tegaderm™ Transparent Film Dressings Product Profile - pg 4 para 1). Kalt also teaches that the device is specifically configured for application to areas such as the elbows and knees (col 4 lines 38-40) which repeatedly bend during use. Thus the device is interpreted as being capable of stretching between an original shape where it is un-stretched, and a second stretched configuration in order to function as intended for use on a knee or elbow which move back and forth repeatedly when a patient moves. Also, the device inherently must be adhered to the skin for use prior to movement of the joint to which it is attached and the device is interpreted as being configured to be adhered in an unfolded state 
With respect to claim 2, Kalt discloses the invention substantially as claimed (see rejection of claim 1) and Kalt also discloses that the membrane comprises a polymeric material (membrane 18 is formed of non-adhesive flexible plastic and, preferably, is Tegaderm™ - col 4 lines 50-58; Tegaderm™ consists of a thin polyurethane membrane - SMTL Dressings Datacard for Tegaderm™ - pg 1, para 1; polyurethane is a “polymeric” material since polyurethanes are polymers in which the repeating unit contains a urethane moiety).
With respect to claim 3, Kalt discloses the invention substantially as claimed (see rejection of claim 2) and Kalt also discloses that the polymeric material comprises a polyurethane (membrane 18 is formed of non-adhesive flexible plastic and, preferably, is Tegaderm™ - col 4 lines 50-58; Tegaderm™ consists of a thin polyurethane membrane - SMTL Dressings Datacard for Tegaderm™ - pg 1, para 1; polyurethane is a “polymeric” material since polyurethanes are polymers in which the repeating unit contains a urethane moiety).
With respect to claim 5, Kalt discloses the invention substantially as claimed (see rejection of claim 1) and Kalt also discloses that the membrane is transparent (col 4 lines 46-47).
With respect to claim 7, Kalt discloses the invention substantially as claimed (see rejection of claim 1) and Kalt also discloses that the continuous strip of adhesive (adhesive 
With respect to claim 8, Kalt discloses a method comprising:
attaching a barrier to skin at an elbow or knee or other movable joint of a person (transparent bandage 10 is interpreted as being a “barrier” because it functions as a barrier by preventing entry of contaminants to a wound by covering the wound and includes a membrane which blocks contaminants – col 4 lines 13 and 50-54; the bandage 10 is “attached” via adhesive frame 14 configured for application to areas such as the elbows and knees and includes adhesive which secures the frame to the user’s skin – col 4 lines 18-19, 33-340, 59-63; the adhesive is a pressure sensitive adhesive used to secure the bandage to a user’s skin – col 4 lines 59-63,col 5 lines 7-11) to protect a vulnerable feature at the joint (bandage 10 is configured to cover a wound and includes an adhesive frame 14 formed into a configuration for application to areas such as the elbows and knees – col 4 lines 11-14 and 33-40; a wound is interpreted as being a vulnerable feature on the skin), against contact by water or another environmental material (the bandage includes a membrane which blocks contaminants and moisture from entering inside the bandage – col 2 lines 62-66 and col 4 lines 13 and 50-54) as the joint is moved back and forth repeatedly (the adhesive in combination with the frame provides a water tight seal – col 4 line 63 – col 5 line 1; device is interpreted as remaining adhered when the joint moves back/forth repeatedly because the device is specifically configured for application to areas such as the elbows and knees – col 4 lines 38-40 which repeatedly bend during use and, additionally, the Tegaderm™ material preferred for use in 
the attaching of the barrier comprising:
removing at least one paper release strip of the barrier exposing a continuous strip of adhesive (liner 16; peeled off of the frame 14 of bandage 10 exposing the tacky adhesive surface for contact with a patient's skin – see fig 2; col 5 lines 18-28) disposed along the perimeter on one side of a membrane (adhesive material 15 covers border 13 to provide a complete adhesive frame about frame 14  – col 5 lines 36-39; border 13 is positioned along the perimeter of frame 14 and surrounds and defines the perimeter edges of the frame as shown in fig 3; col 5 lines 35-36)  between the membrane and the at least one paper release strip (the adhesive 15 is located between frame 14 and liner 16 as shown in fig 2); and
attaching the barrier unfolded (adhesive must be adhered to a user’s skin for application/use of the device and the device is interpreted as being configured to be adhered in an unfolded state because the frame insures that the bandage will not fold upon itself during application – col 4 lines 27-29) along a continuous attachment strip (adhesive material 15 covers border 13 to provide a complete adhesive frame – col 5 lines 36-39) surrounding the vulnerable feature to form a water-tight seal with the skin (frame 14 includes an opening 12 such that a window is created at the center of bandage 10 – col 4 lines 14-17; wherein the opening is enclosed on a bottom side by a membrane 18 that is adhered to frame 14 such that during use the wound area is covered by the non-adhesive membrane 18 and will not contact 
after the barrier has been attached, repeatedly moving the joint back and forth (the bandage must be “attached” via the adhesive to a user’s skin for use of the device; use of the device is interpreted as including the step of moving the joint back/forth repeatedly because the device is specifically configured for application to areas such as the elbows and knees – col 4 lines 38-40 which repeatedly bend during use).
Kalt does not, however, explicitly disclose repeatedly moving the joint back and forth to simultaneously (a) cause repeated stretching and resilient un-stretching of the material of the central area of the barrier between an un-stretched configuration and a stretched configuration, independently of a change in a surface contour of the skin and (b) cause the material of the central area of the barrier to accommodate a tension imparted to the barrier by the repeated moving of the joint back and forth to maintain the water-tight seal along the entire perimeter of the membrane.

In the present case, the device of Kalt is structurally identical to the device for carrying out the claimed method. Specifically, Kalt teaches that frame 14 includes an opening 12 such that a window is created at the center of bandage 10 (col 4 lines 14-17) wherein the opening is enclosed on a bottom side by a membrane 18 that is adhered to frame 14 such that during use the wound area is covered by the non-adhesive membrane 18 and will not contact adhesive 15 (col 4 lines 46-49 and col 5 lines 39-41). The membrane 18 is a non-adhesive flexible plastic and that the preferred material for membrane 18 is Tegaderm™ (col 4 lines 50-58). Tegaderm™ dressings are configured to conform to body contours and stretch easily to prevent stress on the skin when a patient moves (3M™ Tegaderm™ Transparent Film Dressings Product Profile - pg 4 para 1). Having the ability to “stretch easily” is interpreted to mean that the material is capable of stretching between a first, un-stretched configuration and a second stretched configuration. Also, the surface contour of the skin inherently changes when a joint is moved and since the device remains adhered during movement of the joint it therefore is interpreted as also remaining adhered when the surface contour of the skin changes as a result of the joint 

Kalt also does not explicitly disclose the steps of attaching the barrier “before taking a shower”, moving the joint “while the person is taking the shower” and “after taking the shower, removing the barrier from the skin of the person”. Kalt does, however, teach that the device is 
With respect to claim 10, Kalt discloses the method substantially as claimed (see rejection of claim 8) and also discloses breaking the seal and removing the barrier from the skin (adhesive is sufficiently weak that bandage 10 can be removed from a user’s skin with minimal resistance – col 5 lines 1-3; removing bandage 10 is interpreted as requiring the step of breaking the water tight seal formed by the adhesive in order to release the bandage 10 from the skin for removal).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kalt (US 4917112) (with extrinsic evidence to 3M™ Tegaderm™ Transparent Film Dressings Product Profile and SMTL Dressings Datacard for Tegaderm™) in view of Ma et al (US 2015/0216603).
claim 4, Kalt discloses the invention substantially as claimed (see rejection of claim 1) but Kalt does not disclose that the polyurethane material comprises an aromatic polyether polyurethane.
Ma et al teaches a material that can be used for medical articles such as bandages and wound dressings (abstract) wherein the material is configured to overcome the disadvantages of hard feeling, poor comfortability, bad moisture vapor permeability and the like (para [0009]) wherein the material comprises a polyurethane film (para [0010]) wherein the polyurethane in the polyurethane film may be, preferably, an aromatic polyether polyurethane (para [0047]).
Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have utilized an aromatic polyether polyurethane as taught by Ma et al for the polyurethane film of the device of Kalt in order to overcome the disadvantages of hard feeling, poor comfortability, bad moisture vapor permeability and the like of existing medical materials (Ma et al - para [0009]).

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kalt (US 4917112) (with extrinsic evidence to 3M™ Tegaderm™ Transparent Film Dressings Product Profile and SMTL Dressings Datacard for Tegaderm™) in view of McGuire, JR. (US 2012/0255562).
With respect to claim 6, Kalt discloses the invention substantially as claimed (see rejection of claim 1) but Kalt does not disclose that the membrane has a thickness in the range of 2-4 mils.

With respect to claim 9, Kalt discloses the method substantially as claimed (see rejection of claim 8) and also discloses that the water tight seal is formed by attachment of the adhesive to the user’s skin (col 4 line 59- col 5 line 1) wherein the adhesive is an acrylic pressure sensitive adhesive (col 4 lines 59-61). Kalt does not, however, explicitly disclose that forming the water tight seal comprises pressing an adhesive material against the skin. 
McGuire teaches an adhesive membrane (film 102 including adhesive 112 on surface 104 of film 102 – para [0064]) configured to be adhered to skin of a user (PSA is used for attachment to the skin – para [0062]) wherein pressure is applied to the adhesive film in order to adhere the structure to a user’s body in a wrinkle-free manner (para [0073]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the seal in Kalt by pressing the adhesive material against the user’s skin as taught by McGuire in order to adhere the material to the user’s body without forming wrinkles in the material. 

Response to Amendments/Arguments

	Regarding the objections to the drawings, Applicant’s replacement drawing sheets and the arguments on page 7 of the Response have been fully considered and are sufficient to overcome the objections (which have been withdrawn) while new objections have been made as necessitated by Applicant’s changes to figure 5 (see above). 
	Regarding the objections to the claims, Applicant’s amendments have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn.
	Regarding the claim rejections under 35 USC 103, Applicant’s arguments on pages 7-10 of the Response have been fully considered but are not persuasive.
Specifically, the Office has noted Applicant’s argument’s on page 8 that the device of Kalt differs from the claimed invention because in Kalt, the bandage includes a membrane that is attached to a frame but is free of adhesive – thus, in Kalt, no adhesive is disclosed as being present between the membrane and the liner. These arguments are rendered moot, however, in view of the revised rejections presented above which were necessitated by Applicant’s amendments to the claims. In particular, the frame 14 in Kalt has been interpreted as being equivalent to the claimed membrane wherein a continuous strip of adhesive is disposed along the perimeter on one side of the membrane because border 13 of frame 14 is covered by adhesive 15 to provide a complete adhesive frame (col 5 lines 36-39) and the adhesive is provided between the membrane and at least one paper release strip because the adhesive 15 is located between frame 14 and liner 16 (as shown in fig 2). Thus, for at least this reason, the 
The Office has also noted Applicant’s arguments on pages 9-10 that attribution of specific characteristics to the membrane based on Tegaderm product descriptions is inappropriate because the MPEP discourages the use of trademarks in the claims and “it is not clear what the characteristics of Tegaderm material are relative to the description of the cited patent”. The Office is not persuaded by this argument, however, because Kalt explicitly discloses that the material for membrane 18 is preferably Tegaderm (col 4 lines 54-56) and the Office has interpreted this disclosure to mean that the material of Tegaderm dressings is the same material that is preferably used for forming the membrane 18 in Kalt. Thus, the Office has relied on teachings of the characteristics of the material used in Tegaderm dressings as extrinsic evidence that sheds light on the characteristics of the material used to form membrane 18 which is disclosed in Kalt as being formed from the same material as Tegaderm dressings. Applicant further argues that “Kalt…includes…contradictory descriptions of Tegaderm products” but fails to provide any further discussion or details to support this position (i.e. what descriptions in Kalt are contradictory). Thus, the Office is not persuaded by these arguments and therefore maintains that the prior art of record reads on the claims substantially as recited in the present application.
The Office has also noted Applicant’s arguments on page 10 regarding the dependent claims but for at least the same reasons as provided above with respect to claims 1 and 8, the Office is not persuaded by these arguments and maintains that the prior art of record reads on the dependent claims substantially as recited in the present application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.